Citation Nr: 1735176	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability, claimed as secondary to service-connected residuals of cerebral concussion.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran and his spouse testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing is associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

When this issue was most recently before the Board in March 2016, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.  [The Board notes that the issue of entitlement to an effective date prior to January 18, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was decided in a separate August 3, 2017, Board decision.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the issue of entitlement to a lumbosacral spine disability is decided.

In June 2013 the Veteran testified that he was claiming entitlement to service connection for a lumbosacral spine disability, as secondary to his service-connected residuals of cerebral concussion.  Specifically, the Veteran asserted that his residuals of cerebral concussion (caused by an in-service fall in 1982) caused post-service falls or accidents, such as a motor vehicle accident in 1994, which resulted in his back disabilities. 

The Veteran was afforded a VA examination in October 2014 in which the examiner diagnosed degenerative arthritis of the spine, thoracolumbar.  The AOJ obtained an addendum opinion in June 2015 from the same examiner in which he opined that the lumbosacral disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that other than mild arthritic changes noted that were likely due to aging, there was no objective evidence to suggest radiculopathy or other more serious issues that would have been triggered by or aggravated by effects from his cerebral concussion.

In March 2016 the Board remanded this issue to obtain clarification from the October 2014/June 2015 VA examiner.

In response to the remand, the same VA examiner provided an addendum opinion in April 2016 in which he stated that there was no evidence to support that there was degenerative arthritis or functional limitations of the thoracolumbar spine within one year of July 1982.  He stated that the earliest VHA medical records available for review were from 2004, and there were no complaints of lumbar issues until about 2010, making it less likely than not that there were issues manifested by July 1983.  The VA examiner also opined that the condition claimed was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that there were no objective findings on examination, nerve conduction studies, or images to suggest posttraumatic problems due to falls.  The examiner stated that the Veteran had minimal degenerative changes of the lumbar spine due to aging.  The examiner concluded that since there was no evidence to support a neuropathy or radiculopathy, then it was less likely than not that there was any relationship to the service-connected posttraumatic head injury.

The Board finds that clarification is needed as to the etiology of the Veteran's lumbosacral spine disability.  To this point, the Board notes that a September 1987 emergency department record shows that the Veteran slipped on rocks and was noted to have a possible strained back/right lower lumbar region.  The final diagnosis was lumbar facet syndrome.  As the April 2016 VA examiner stated that the Veteran had no complaints of lumbar issues until about 2010, his opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (an opinion based upon an inaccurate factual premise has no probative value.)  In addition, the Board again finds that the examiner appears to focus on the claim for a disability manifested by feet/leg numbness and not a lumbosacral disability.  Moreover, the examiner does not opine as to whether post-service falls or accidents that occurred as a result of the residuals of cerebral concussion aggravated his degenerative arthritis of the spine, thoracolumbar.  Such discussion was specifically directed by the March 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  As such, an addendum opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

1.  Access to the electronic claims file should be provided to a different VA examiner than the one who conducted/provided the October 2014/June 2015/April 2016 VA examination/addendums.  The examiner should be requested to review the claims file and provide an addendum in which he or she responds to the following question: 

(a) Whether degenerative arthritis of the spine, thoracolumbar, manifested to a compensable degree within one year of the Veteran's service discharge in July 1982.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected residuals of cerebral concussion and/or post-service falls or accidents that occurred as a result of the residuals of cerebral concussion, either caused or aggravated his degenerative arthritis of the spine, thoracolumbar. 

The examiner must provide a detailed rationale for all opinions, and include specific consideration of a September 1987 emergency department record showing that the Veteran had slipped on rocks and had been noted to have a possible strained back/right lower lumbar region.   

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Undertake any other development determined to be warranted.

3.  Adjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




